Citation Nr: 0431362	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma of the 
right eye due to exposure to carcinogenics.

2.  Entitlement to service connection for carcinoma of the 
larynx due to exposure to carcinogenics.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from February 1946 to December 1947.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claim, however, is under the jurisdiction of the 
Winston-Salem, North Carolina, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The appellant contends that as a result of exposure to toxins 
during active duty service, he has developed carcinoma of the 
larynx and melanoma of the right eye.  He has specifically 
alleged that while working as a printer in service, he was 
exposed to various toxins which contributed to cause the 
cancers.  He has submitted two private medical opinions in 
support of this assertion.  

He has also alleged that while aboard the USS Philippine Sea 
between August and November 1947, while the ship was dry-
docked at the Brooklyn Navy Yard for renovations, he was 
exposed to various toxins which further contributed to the 
development of his cancers.  He has submitted portions of the 
Log Book for the U.S.S. Philippine Sea for July, September, 
and November 1947.  The Log Book indicates that in July and 
September 1947, the ship was at the Naval Shipyard in 
Brooklyn, New York.  The November 1947 Log Book indicates 
that the ship was at the New York Naval Shipyard beginning 
November 1, 1947, and ended at the U.S. Naval Air Station, 
Quonset Point, Rhode Island, by November 30, 1947.

The Board finds that prior to further consideration of the 
matter on appeal, the RO should take steps to obtain any 
available records pertaining to possible exposure to toxins 
during active duty service.  Thereafter, VA medical opinions 
should be obtained.  

In addition, it is noted that a July 2001 letter attempted to 
comply with all the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  That 
letter, however, did not advise the veteran of what specific 
evidence VA must secure, and what specific evidence the 
appellant is responsible for securing.  Further, he was not 
instructed to submit any pertinent evidence in his 
possession.  In order to ensure full compliance with the 
VCAA, this should be accomplished.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should instruct the veteran to 
submit all pertinent evidence in his 
possession that has not been previously 
submitted.  He should also be notified of 
what specific evidence VA is responsible 
for securing, and what specific evidence 
the claimant is responsible for securing 
to substantiate the claims on appeal.  

2.  The RO should take the appropriate 
steps to obtain any available records 
which would support the veteran's 
allegation of exposure to toxins either 
while a printer, or while stationed at 
the Brooklyn Naval Shipyard, during 
active duty service.  

a)	The RO should first contact the 
Department of Navy, Navy Environmental 
Health Center, 2510 Walmer Avenue, 
Norfolk, Virginia 23513-2617, to 
obtain information addressing what 
toxins, if any, the veteran was likely 
exposed to while a printer between 
February 1946 and December 1947,  as 
well as any toxins (if any) to which 
he likely was exposed to while aboard 
the U.S.S. Philippine Sea.

b)	If sufficient information is not 
obtained from the source referenced in 
paragraph (a) above, the RO should 
contact the Center for Disease 
Control's Toxic Substances and Disease 
Registry (toll free telephone number: 
1-888-422-8737), and attempt to secure 
pertinent evidence from that source.

c)	Finally, if the above agencies cannot 
provide all the necessary information, 
the RO should contact the Navy Liaison 
at the National Personnel Records 
Center and request guidance as to 
where the RO would obtain information 
as what toxins (if any) the veteran 
would likely have been exposed as a 
printer, as well as any toxins to 
which he likely was exposed to while 
aboard the U.S.S. Philippine Sea, to 
include while dry docked at the 
Brooklyn Naval Shipyard.  The RO 
should then follow through with the 
Navy Liaison's recommendations as to 
where to obtain such information.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should submit the claims 
file to physicians in order to obtain 
expert medical opinions.  The claims file 
must be provided to the physicians for 
review.    

a.	The claims file should be 
submitted to an ophthalmologist.  
The ophthalmologist must review 
the claims file and indicate 
whether it is at least as likely 
as not that exposure to toxins 
during active duty service caused 
or contributed to the development 
of the veteran's right eye 
melanoma.  The ophthalmologist 
must provide a clear explanation 
for his/her finding and opinion.  
The ophthalmologist is advised 
that there is a private medical 
opinion on this matter which must 
be reviewed and reconciled with 
any report prepared.  Any 
difference in opinion with the 
private medical opinion must be 
clearly explained in the 
ophthalmologist's report.

b.	The claims file should be 
submitted to an oncologist.  The 
oncologist must review the claims 
file and indicate whether it is 
at least as likely as not that 
exposure to toxins during active 
duty service caused or 
contributed to the development of 
carcinoma of the larynx.  The 
examiner must also address the 
likelihood that exposure to post-
service toxins (e.g., smoking) 
caused or contributed to the 
development of carcinoma of the 
larynx.  (See March 2002 report 
of contact which indicates the 
appellant reported smoking two 
packs per day from service until 
1982.)  The oncologist must 
provide a clear explanation for 
his/her finding and opinion.  The 
oncologist is advised that there 
is a private medical opinion on 
this matter which must be 
reviewed and reconciled with any 
report prepared.  Any difference 
in opinion with the private 
medical opinion must be clearly 
explained in the oncologist's 
report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision on the issues 
on appeal based on all the evidence of 
record.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




